UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. § CRIMINAL NO. 17-712 (1)
HAMMED AKINOLA, §
Defendant. §

PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southcrn District of TeXas, Suzanne Elmilady, Assistant United
States Attorney, and the defendant, HAMMED AKINOLA (“Defendant”), and
Defendant’s counsel, Bassey O. Al<paftiong, pursuant to Rule ll(c)(l)(A)-(c)(l)(B)
of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of Which are as folloWs:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Count One of the Indictment. Count
One charges Defendant With Conspiracy to Commit Wire Fraud, in violation of Title
18, United States Code, Section 1349. Defendant, by entering this plea, agrees that
he is Waiving any right to have the facts that the law makes essential to the
punishment either charged in an indictment or proved to a jury or proven beyond a

reasonable doubt.

Punishment Range
2. The statutory maximum penalty for each violation Title 18 United
States Code, Section 1349, is imprisonment of not more than 20 years and a line
of not more than $25(),00(), or twice the value of the loss, Whichever is greater.
Additionally, Defendant may receive a term of supervised release after
imprisonment of up to 3 years. See Title 18, United States Code, Sections 3559(a)(3)
and 3583(b)(2). Defendant acknowledges and understands that if he should violate
the conditions of any period of supervised release Which may be imposed as part of
his sentence, then Defendant may be imprisoned for the entire term of supervised
release, up to two years, vvithout credit for time already served on the term of
supervised release prior to such violation. See Title 18, United Stated Code,
Sections 355 9(a)(3) and 3583(e)(3). Defendant understands that he cannot have the
imposition or execution of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment
3. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A),
immediately after sentencing, Defendant Will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars
($100.00) per count of conviction The payment Will be by cashier’s check or

money order, payable to the Clerk of the United States District Court, c/o District

2

Clerl<’s Oftice, P.O. BoX 61010, Houston, TeXas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences
With respect to his immigration status if he is not a citizen of the United States.
Defendant understands that if he is not a citizen of the United States, by pleading
guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s
plea of guilty.

Cooperation

5. The parties understand this agreement carries the potential for a motion
for departure under Section 5Kl.l of the Sentencing Guidelines. Defendant
understands and agrees that Whether such a motion is filed Will be determined
solely by the United States through the United States Attorney for the Southern
District of TeXas. Should Defendant’s cooperation, in the sole judgment and
discretion of the United States, amount to “substantial assistance,” the United
States reserves the sole right to file a motion for departure pursuant to Section
5Kl.l of the United States Sentencing Guidelines. Defendant further agrees to

persist in that plea through sentencing, fully cooperate With the United States,

3

not oppose the forfeiture of assets contemplated in paragraph 23 of this
agreement Defendant understands and agrees that the United States will request
that sentencing be deferred until that cooperation is complete

6. Defendant understands and agrees that “fully cooperate,” as that term
is used herein, includes providing all information relating to any criminal activity
known to Defendant, including but not limited to all money laundering activity
and unlicensed money transfer business activity. Defendant understands that
such information includes both state and federal offenses arising therefrom In

that regard:

(a) Defendant agrees that this plea agreement binds only the
United States Attorney for the Southern District of Texas and the
Defendant; it does not bind any other United States Attorney or any
other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a
grand jury or in any other judicial or administrative proceeding
when called upon to do so by the United States. Defendant further
agrees to waive his Fifth Amendment privilege against self-
incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and
conferences as the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate
information and testimony and understands any false statements
made by Defendant to the Grand Jury or at any court proceeding
(criminal or civil), or to a governmentagent or attorney, can and will
be prosecuted under the appropriate perjury, false statement, or
obstruction statutes;

(e) Defendant agrees to provide to the United States all
documents in his possession or under his control relating to all areas
of inquiry and investigation; and

(t) Should the recommended departure, if any, not meet
Defendant’s expectations, Defendant understands that he remains

bound by the terms of this agreement and cannot, for that reason
alone, withdraw his plea.

Waiver of Appeal and Collateral Review

7. Defendant is aware that Title 28, United States Code, Section l29l,
and Title 18, United States Code, Section 3742, afford a defendant the right to
appeal the conviction and sentence imposed Defendant is also aware that Title
28, United States Code, Section 2255, affords the right to contest or “collaterally
attack” a conviction or sentence after the judgment of conviction and sentence has
become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not
waive the right to raise a claim of ineffective assistance of counsel on direct
appeal, if otherwise permitted, or on collateral review in a motion under Title 28,
United States Code, Section 2255. ln the event Defendant files a notice of appeal
following the imposition of the sentence or later collaterally attacks his
conviction or sentence, the United States will assert its rights under this

agreement and seek specific performance of these waivers

8. ln agreeing to these waivers, Defendant is aware that a sentence has
not yet been determined by the Court. Defendant is also aware that any estimate
of the possible sentencing range under the sentencing guidelines that he may
have received from his counsel, the United States or the Probation Office, is a
prediction and not a promise, did not induce his guilty plea, and is not binding
on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence Defendant
will receive. Defendant further understands and agrees that the United States
Sentencing Guidelines are “effectively advisory” to the Court. See United States
v. Booker, 543 U.S. 220 (2005). Accordingly, Defendant understands that,
although the Court must consult the Sentencing Guidelines and must take them
into account when sentencing Defendant, the Court is not bound to follow the
Sentencing Guidelines nor sentence Defendant within the calculated guideline
range.

9. Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United

States in this plea agreement

T he United States’ Agreements

10. The United States agrees to the following: (l) If the Court determines
that Defendant qualifies for an adjustment under Section 3El .l(a) of the United
States Sentencing Guidelines, and the offense level prior to operation of Section
3El.l(a) is 16 or greater, the United States will move under Section 3El .l(b) for
an additional one-level reduction because Defendant timely notified authorities
of his intent to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the United States and the Court to allocate their
resources more efficiently; (2) Following entry of Defendant’s guilty plea, the
United States will move to dismiss the remaining counts in the lndictment to
which Defendant is not pleading guilty.

Agreement Binding - Southern District of Texas Division Only

11. The United States Attorney’s Office for the Southern District of Texas
agree that they will not further criminally prosecute Defendant in the Southern
District of Texas or any other district for offenses arising from conduct charged
in the lndictment. This plea agreement binds only the United States Attorney’s
Office for the Southern District of Texas. lt does not bind any other United States
Attorney’s Office or unit of the U.S. Department of Justice not party to this plea

agreement The United States Attorney’s Office for the Southern District of

7

Texas will bring this plea agreement and the full extent of Defendant’s
cooperation to the attention of other prosecuting offices, if requested
United States’ Non-Waiver of Appeal
12. The United States reserves the right to carry out its responsibilities
under guidelines sentencing Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its
evidence file and any investigative files, to the attention of the
Probation Office in connection with that office’s preparation of a

presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with
section 6Al.2 of the United States Sentencing Guidelines and
Title l8, United States Code,

Section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined '

Sentence Determination
13. Defendant is aware that the sentence will be imposed after

consideration of the United States Sentencing Guidelines and Policy Statements,

which are only advisory, as well as the provisions of Title 18, United States
Code, Section 3553(a). Defendant nonetheless acknowledges and agrees that the
Court has authority to impose any sentence up to and including the statutory
maximum set for the offense to which Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after
the Court has consulted the applicable Sentencing Guidelines Defendant
understands and agrees that the parties’ positions regarding the application of the
Sentencing Guidelines do not bind the Court and that the sentence imposed is
within the discretion of the sentencing judge. lf the Court should impose any
sentence up to the maximum established by statute, or should the Court order
any or all of the sentences imposed to run consecutively, Defendant cannot, for
that reason alone, withdraw a guilty plea, and will remain bound to fulfill all of
the obligations under this plea agreement
Rights at Trial

14. Defendant understands that by entering into this agreement, he
surrenders certain rights as provided in this plea agreement Defendant
understands that the rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,

Defendant would have the right to a speedy jury trial with the

assistance of counsel. The trial may be conducted by a judge sitting
without a jury if Defendant, the United States, and the court all

9

agree.

(b) At a trial, the United States would be required to present
witnesses and other evidence against Defendant Defendant would
have the opportunity to confront those witnesses and his attorney
would be allowed to cross-examine them. ln turn, Defendant could,
but would not be required to, present witnesses and other evidence
on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena
power of the court; and

(c) At a trial, Defendant could rely on a privilege against self-
incrimination and decline to testify, and no inference of guilt could
be drawn from such refusal to testify. However, if Defendant
desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges

contained in Count One lndictment. lf this case were to proceed to trial, the
United States could prove each element of the offense beyond a reasonable

doubt. The following facts, among others, would be offered to establish

Defendant’s guilt:

perform wire transfer payments

For the past year, Postal Inspectors have been investigating numerous

Business E-mail Compromise (BEC) complaints The FBI defines BEC fraud as a

sophisticated fraud scam targeting businesses and individuals that regularly

legitimate business e-mail accounts through social engineering or computer

10

The scam is carried out by compromising

intrusion techniques to conduct unauthorized transfers of funds Most victims
report using wire transfers as a common method of transferring funds for business
purposes; however, some victims report using checks as a common method of
payment The fraudsters will use the method most commonly associated with their
victim’s normal business practices Law enforcement has identified numerous
bank accounts opened in and around Houston that are being funded with fraudulent
BEC wire transfers All of these wires involve the use of interstate wire
communications facilities Several of the fraudulent accounts are also used to
receive funds from victims of other types of fraud (romance fraud, check fraud,
internet sales fraud, and check fraud).

From on or about January 2016 through November 29, 2017, the defendants
JAMES ANTHONY CAMPBELL and HAMMED AKINOLA were involved
in an international wire fraud conspiracy that consisted primarily of BEC fraud.
Defendant AKINOLA was working with overseas conspirators who were
orchestrating the BEC victimization. Those conspirators needed domestic bank
accounts where they could send the funds stolen from the BEC fraud. AKINOLA
and CAMPBELL agreed to work together to open bank accounts and to recruit
individuals in and around the Houston area to open bank accounts in order to

receive the BEC wires Once CAMPBELL was recruited by AKINOLA, he then

11

recruited individuals who did open bank accounts to receive fraudulent funds The
proceeds of the fraud scheme were disbursed between the account holders,
CAMPBELL, AKINOLA, and the international accomplices

For example, on or about February 26, 2016, AKINOLA directed
CAMPBELL to open business bank account #808391226 in the business name
“Anthony’s Do lt All”. CAMPBELL was the sole signatory on this account which
received a wire transfer for 345,600 from Executive National Bank account
number 417529806, which belongs to victim company Sapurstein & Block PA.
Investigators learned from bank investigators that Sapurstein & Block PA was the
victim of BEC fraud and the wire was recalled. ln addition to the aforementioned
deposit, CAMPBELL’s account also received additional fraudulent deposits On
or about April 15, 2016, this account received a wire transfer in the amount of
$54,269 from Fulton Bank of New Jersey account number 8206082, which belongs
to Statewide Closing Services, LLC. Investigators learned from bank investigators
that the Fulton Bank of New Jersey requested a recall of the funds sent to
CAMPBELL’s account based on fraudulent activity. Statewide Closing Services,
LLC reported to bank investigators they sent these funds based on an imposter

` email.

12

At the direction of AKINOLA, CAMPBELL recruited l\/Ionica Sandoval
to open a business checking account in the name “Best lnvest Estates” On or about
July 28, 2017, Sandoval’s account received a wire transfer deposit in the amount
of $1,012,966.21 from USAA Federal Savings Bank account number 34970835,
which belongs to Leah Kronenberg lnvestigators interviewed Kronenberg and
learned these funds were transferred as part a BEC scheme. Investigators obtained
and reviewed the bank account records for Sandoval’s account

CAMPBELL and AKINOLA both admitted their involvement when
they were arrested During a recorded phone call between CAMPBELL and
AKINOLA, AKINOLA can be heard explaining the details of the transfers of
several of the BEC accounts and acknowledging he was responsible (with others)
for causing these transfers In total, Defendants’ activity participating in the
scheme and laundering its proceeds resulted in victims’ of BEC fraud transferring
or attempting to transfer 3103 million into to accounts controlled by the
Defendants

Breach of Plea Agreement
16. lf Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement the United States will be released from its

obligations under the plea agreement and Defendant’s plea and sentence will

13

stand. If at any time Defendant retains, conceals, or disposes of assets in violation
of this plea agreement or if Defendant knowingly withholds evidence or is
otherwise not completely truthful with the United States, then the United States
may move the Court to set aside the guilty plea and reinstate prosecution Any
information and documents that have been disclosed by Defendant including
any statements made by the Defendant including the factual basis for his guilty
plea contained herein, whether prior to or subsequent to this plea agreement and
all leads derived therefrom, can and will be used against defendant in any
prosecution, and Defendant expressly waives the provisions of Rule ll(f) of the
Federal Rules of Criminal Procedure and Rule 410 of the Federal Rules of
Evidence.
Restitution, Forfeiture, and Fines - Generally

17. This Plea Agreement is being entered into by the United States on the
basis of Defendant’ s express representation that he will make a full and complete
disclosure of all assets over which he exercises direct or indirect control, or in
which he has any financial interest Defendant agrees not to dispose of any assets
or take any action that would effect a transfer of property in which he has an
interest unless Defendant obtains the prior written permission of the United

States

14

18. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-5 00 or similar form) within
14 days of signing this plea agreement Defendant agrees to authorize the
release of all financial information requested by the United States, including, but
not limited to, executing authorization forms permitting the United States to
obtain tax information bank account records, credit histories, and social security
information Defendant agrees to discuss and answer any questions by the United
States relating to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of
restitution and fines, including, but not limited to, surrendering title, executing a
warranty deed, signing a consent decree, stipulating to facts regarding the
transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks
which have custody of his assets to deliver all funds and records of such assets
to the United States

20. Defendant understands that forfeiture7 restitution, and fines are

separate components of sentencing and are separate obligations

15

Restitution
21. Defendant agrees to pay full restitution to the victims regardless of
the count of conviction Defendant understands and agrees that the Court will
determine the amount of restitution to fully compensate the victims Defendant
agrees that restitution imposed by the Court will be due and payable immediately
and that Defendant will not attempt to avoid or delay payment Subject to the
provisions of paragraph 7 above, Defendant waives the right to challenge in any
manner, including by direct appeal or in a collateral proceeding, the restitution
order imposed by the Court.
Forfeitu re
22. Defendant stipulates and admits that one or more of the conditions set
forth in Title 21, United States Code, Section 853(p), exists Defendant agrees to
forfeit any of Defendant’s property in substitution Defendant agrees to the
imposition of a personal money judgment in that amount
23. Defendant agrees to waive any and all interest in any asset which is
the subject of a related administrative or judicial forfeiture proceeding, whether
criminal or civil, federal or state.
24. Defendant consents to the order of forfeiture becoming final as to

Defendant immediately following this guilty plea, pursuant to Federal Rule of

16

Criminal Procedure 32.2(b)(4)(A).

25. Subject to the provisions of paragraph 7 above, Defendant waives the
right to challenge the forfeiture of property in any manner, including by direct
appeal or in a collateral proceeding

Fines

26. Defendant understands that under the Sentencing Guidelines the Court
is permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if
any. Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment Subject
to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding

Complete Agreement v

27. This written plea agreement consisting of 20 pages, including the
attached addendum of Defendant and his attomey, constitutes the complete plea
agreement between the United States, Defendant and Defendant’s counsel. No
promises or representations have been made bythe United States except as set
forth in writing in this plea agreement Defendant acknowledges that no threats

have been made against his and that he is pleading guilty freely and voluntarily

17

because he is guilty.

28. Any modification of this plea agreement must be in writing and

 

 

 

 

signed by all parties
Filed at ~`t\csuz>t~c-Y\ , Texas, on § okay ‘~t , 2018.
HAMMED AkiNoLA
Defendant
Subscribed and sworn to before me on §¢w bca (I , 2018.
(:ézaw \Y\ . ames <_:»<J.d~,.s,¢»_»
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
APPROVED:
RYAN PATRICK

UNITED STATES ATTORNEY

. m j
Suzanne Elmilady Bassey O. Akpaffiong
Assistant United States Attorney Attorney for Defendant

Southern District of Texas

18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. § CRIMINAL NO. 17-712 (1)
HAMMED AKINOLA, §
Defendant ` §

PLEA AGREEMENT --ADDENDUM
1 have fully explained to Defendant his rights with respect to the pending
indictment 1 have reviewed the provisions of the United States Sentencing
Commission’s Guidelines l\/[anual and Policy Statements and l have fully and
carefully explained to Defendant the_ provisions of those Guidelines which may
apply in this case. l have also explained to Defendant that the Sentencing Guidelines
are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction Further, 1 have carelillly reviewed every part of
this plea agreement with Defendant To my knowledge, Defendant’s decision to

enter into this agreement is an informed and voluntary one.

Bassey 0. Ak affiong Date
Attorney for efendant

 

 

 

 

19

1 have consulted with my attorney and fully understand all my rights with
respect to the indictment pending against me. My attorney has fully explained, and
1 understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines l\/lanual which may apply in my case. 1 have
read and carefully reviewed every part of this plea agreement with my attorney. 1
understand this agreement and 1 voluntarily agree to its terms

237/%:;> /'@ / <»///€<'

HAl\/[l\/IED AKINOLA Date
Defendant

 

 

20

